internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number cc corp plr-149265-01 date date legend parent purchaser target target sub sellers country x country y date a date b company official tax professionals this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent requests an extension to file a sec_338 election under sec_338 with respect to the acquisition of target and target sub stock sometimes hereinafter referred to as the elections on date a all citations in this letter to regulations under sec_338 are to regulations in effect on date a parent submitted material information for consideration which is summarized below parent is the common parent of a consolidated_group purchaser is a member of the group target is a foreign_corporation formed under the laws of country x target sub is a wholly owned subsidiary of target and is a foreign_corporation organized under the laws of country y sellers are foreign_corporations and individuals plr-149265-01 on date a purchaser acquired all of the outstanding shares of target for cash in a fully taxable transaction parent represents that the acquisition of target’s stock was a qualified_stock_purchase as defined in sec_338 prior to the acquisition neither target nor target sub filed a united_states income_tax return was subject_to united_states income_taxation nor was required under sec_1_6012-2 to file a united_states income_tax return in addition neither target nor target sub was any of the following a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect or a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 parent intended to file the elections the elections were due on date b but for various reasons valid elections were not filed after the due_date for the elections it was discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessment under sec_6501 has not expired for parent’s consolidated group’s target’s or target sub’s taxable years in which the acquisition occurred the taxable years in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections is fixed by the regulations ie sec_1_338-2t d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government plr-149265-01 information affidavits and representations submitted by parent company official and tax professionals explain the circumstances that resulted in the failure to timely file valid elections the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the elections the request for relief was filed before the failure to make the elections was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the elections with respect to the acquisition of the stock of target and target sub as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the elections and the taxpayers' parent’s consolidated group’s target’s and target sub’s tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 parent must file the elections in accordance with sec_1_338-2t d that is new elections on form_8023 must be executed on or after the date on this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form parent must file or amend as applicable its returns to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and to attach to the returns a copy of this letter and a copy of the elections we express no opinion as to whether the acquisition of the target stock qualifies as a qualified_stock_purchase under sec_338 or any other tax consequences arising from the elections in addition we express no opinion as to the tax consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations plr-149265-01 made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
